Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered January 20, 2000, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 9 to 18 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s finding that defendant’s statements were not the product of an unlawful detention (see, People v Li, 235 AD2d 211, lv denied 89 NY2d 1037). Defendant voluntarily accompanied the police to the precinct to assist in their investigation, and was never frisked, handcuffed, or restrained in any way. The interview was relatively brief and nothing in the tone of the questions suggested that defendant was not free to leave.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.